Name: 2006/137/EC Directive of the European Parliament and of the Council of 18 December 2006 amending Directive 2006/87/EC laying down technical requirements for inland waterway vessels
 Type: Directive
 Subject Matter: international law;  technology and technical regulations;  maritime and inland waterway transport;  transport policy
 Date Published: 2006-12-30

 30.12.2006 EN Official Journal of the European Union L 389/261 DIRECTIVE OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 18 December 2006 amending Directive 2006/87/EC laying down technical requirements for inland waterway vessels (2006/137/EC) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 71(1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee, After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) Directive 2006/87/EC (2) establishes harmonised conditions for issuing technical certificates for inland waterway vessels throughout the Community's inland waterway network. (2) The technical requirements set out in the Annexes to Directive 2006/87/EC for the most part incorporate the provisions laid down in the Regulation on Inspection of Shipping on the Rhine, in the version approved in 2004 by the member states of the Central Commission for Navigation on the Rhine (CCNR). The conditions and technical requirements for issuing inland navigation certificates under Article 22 of the Revised Convention for Rhine Navigation are updated regularly and are recognised as reflecting current technological developments. (3) In order to prevent distortions of competition and varying levels of safety, it is desirable, specifically in the interests of promoting harmonisation at European level, to adopt equivalent technical requirements for the whole of the Community's inland waterway network and, subsequently, to update them at regular intervals in order to maintain that equivalence. (4) Directive 2006/87/EC authorises the Commission to adapt those technical requirements in the light of technical progress and of developments arising from the work of other international organisations, in particular that of the CCNR. (5) Those amendments need to be made rapidly in order to ensure that the technical requirements necessary for the issuing of the Community inland navigation certificate give a level of safety equivalent to that required for the issuing of the certificate referred to in Article 22 of the Revised Convention for Rhine Navigation. (6) The measures necessary for the implementation of Directive 2006/87/EC should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission5 (3). (7) In particular the Commission should be empowered to establish the conditions under which the technical requirements and administrative procedures set out in the Annexes to Directive 2006/87/EC may be amended. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2006/87/EC, they should be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (8) On grounds of efficiency, the normal time-limits for the regulatory procedure with scrutiny should be curtailed for the adoption of such measures amending the Annexes to Directive 2006/87/EC. (9) On grounds of urgency, it is necessary to apply the urgency procedure provided for in Article 5a(6) of Decision 1999/468/EC for the adoption of any amendment of the Annexes to Directive 2006/87/EC to take account of technical developments or related developments arising from the work of other international organisations, in particular the CCNR, as well as for the adoption of temporary requirements. (10) Directive 2006/87/ECshould therefore be amended accordingly, HAVE ADOPTED THIS DIRECTIVE: Article 1 Directive 2006/87/EC is hereby amended as follows: 1) The following paragraphs shall be added to Article 19: 3. Where reference is made to this paragraph, Article 5a(1) to (4) and (5)(b), and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The time limits provided for in Article 5a(3)(c), (4)(b) and (4)(e) of Decision 1999/468/EC shall be set at twenty-one days, fifteen days and one month respectively. 4. Where reference is made to this paragraph, Article 5a(1), (2), (4) and (6), and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 2) Article 20 shall be replaced by the following: Article 20 Adaptation of the Annexes and recommendations on provisional certificates 1. Any amendments which are necessary to adapt the Annexes to this Directive to technical progress or to developments in this area arising from the work of other international organisations, in particular that of the Central Commission for Navigation on the Rhine (CCNR), to ensure that the two certificates referred to in Article 3(1)(a) are issued on the basis of technical requirements which guarantee an equivalent level of safety, or to take account of the cases referred to in Article 5, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 19(3). On imperative grounds of urgency, the Commission may follow the urgency procedure referred to in Article 19(4). Those amendments shall be made rapidly in order to ensure that the technical requirements for the issuing of the Community inland navigation certificate recognised for navigation on the Rhine give a level of safety equivalent to that required for the issuing of the certificate referred to in Article 22 of the Revised Convention for Rhine Navigation. 2. Notwithstanding paragraph 1, the Commission shall adopt the approvals referred to in Article 5(2) in accordance with the procedure referred to in Article 19(2). 3. The Commission shall decide on recommendations from the Committee on the issue of provisional Community inland navigation certificates in accordance with Article 2.19 of Annex II. 3) Annex II shall be amended as follows: 1) Article 1.06 shall be replaced by the following: 1.06 Temporary requirements Temporary requirements designed to amend non-essential elements of this Directive, by supplementing it, may be adopted, in accordance with the regulatory procedure with scrutiny referred to in Article 19(4) of this Directive, where it is found urgently necessary, for the purposes of adaptation to technical progress of inland waterway transport, to allow derogations from the provisions of this Directive or to allow tests. The requirements shall be published and shall be valid for a maximum of three years. They shall enter into force at the same time and shall be annulled under the same conditions in all Member States. 2) Article 10.03a(5) shall be replaced by the following: 5. Systems spraying smaller quantities of water shall have a type-approval pursuant to IMO Resolution A 800(19) or another recognised standard. Such recognitions, when designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 19(3) of this Directive. Type-approval shall be carried out by an approved classification society or an accredited testing institution. The accredited testing institution shall comply with the European standard for general requirements for the competence of testing and calibrating laboratories (EN ISO/IEC 17025: 2000). 3) Article 10.03b(1) shall be replaced by the following: 1. Extinguishing agents For protecting engine rooms, boiler rooms and pump rooms, the following extinguishing agents may be used in permanently installed fire-fighting systems: (a) CO2 (carbon dioxide); (b) HFC 227 ea (heptafluoropropane); (c) IG-541 (52 % nitrogen, 40 % argon, 8 % carbon dioxide). Permission to use other extinguishing agents, when such permission is designed to amend non-essential elements of this Directive, shall be given in accordance with the regulatory procedure with scrutiny referred to in Article 19(3) of this Directive. Article 2 1. Member States which have inland waterways as referred to in Article 1(1) of Directive 2006/87/EC shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive with effect from 30 December 2008. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by the Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. The Commission shall inform the other Member States thereof. Article 3 This Directive shall enter into force on the day of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States which have inland waterways as referred to in Article 1(1) of Directive 2006/87/EC. Done at Brussels, 18 December 2006 For the European Parliament The President J. BORRELL FONTELLES For the Council The President J.-E. ENESTAM (1) Opinion of the European Parliament of 30 November 2006 (not yet published in the Official Journal) and Council Decision of 18 December 2006. (2) See page 1 of this Official Journal (3) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11).